ON REHEARING.
De Witt, J.
— The respondent has moved for a rehearing in this case. His counsel have filed a brief in which they earnestly contend that the court erred in its construction of section 209 of the General Laws, Compiled Statutes.
The contention is that we misinterpreted the last paragraph which we quoted from that section, which is as follows: “ But the same [that is the action], shall proceed in all respects as if such statutory provision had not been repealed.”
Whatever there was in the nature of a repeal in the act of the legislature which was before us for consideration was in the fact that the creation of Flathead county out of a portion of Missoula county in effect repealed the former statute which fixed the boundaries of Missoula county. In that sense there was a repeal of a former law. But we think that the word “repeal” is used in section 209 as referring to the statutory provisions which affect the action, and, as we endeavored to state in the original opinion, the fact of changing the place of trial does not in any way affect the action. The action remains in its integrity, with all its rights unimpaired.
Section 209 provides that the action shall proceed in all *473respects as if such statutory provisions had not been repealed. Counsel argue that, by the view which we have taken of this section, we are required to write words into the section which are not there now; that is to say, that we make it read: “shall proceed in all respects except as to the place of trial, as if such statutory provision had not been repealed.” The italicized words being those which counsel claims that we add. But, on the contrary, we are of opinion that it is the counsel’s position which requires words to be written into the statute which are not there. Instead of reading as it does, counsel would read it: “ The same shall proceed in all respects, and in the same place.” The italicized words being those which we are of opinion counsel must add in order that his construction may prevail. We are satisfied that our original view was correct, and that the place of trial has not to do with the action, and that the statute meant simply to preserve the action as it was, and did not intend to run counter to the whole letter and spirit of the law, which requires actions in regard to real estate to be tried in the county where the real estate is situated, unless the venue is changed from that county, for reasons given in the statute. We think section 209 refers to what may be done, and not where it may be done. The action shall proceed in all respects, etc., but this does not say it shall so proceed in the same place as it would had the boundaries of the county not been chauged. The action shall proceed, but it may proceed in the place where the law directs. The action can proceed in every respect in Flathead county exactly as it could have proceeded in Missoula county. Each county is subject to the same laws, both of statute and decision, and the application of the legal principles would be the same in either county.
This case was originally decided in the absence of the chief justice. The motion for rehearing has been under consideration by the full court, and it is the unanimous opinion of this court that the original decision was correct. The motion for rehearing is therefore denied.

Denied.

Pemberton, C. J., and De Witt, J., concur.